The record having been perfected by the filing of a supplemental transcript, accompanied by a motion to reinstate the appeal, the motion is granted, the appeal is reinstated, and the case will now be considered on its merits.
Appellant's first contention is that the court erred in overruling his motion to quash the jury panel on the ground of racial discrimination. The record, in so far as it relates to this question, is in the same condition as that in cause No. 22,087, this day decided; (Page 369 of this volume) and for the reasons there assigned his contention is overruled.
Appellant's next contention is that the court erred in permitting the County Attorney to place a large quantity of liquor upon the judge's bench in the presence of the jury, to which he objected because the same was prejudicial to his rights. The court overruled the objection and appellant then and there excepted. This bill is qualified by the court who states in his qualification that the liquor presented was that which the sheriff found in the possession of the defendant, Luther Beasley, and which was introduced as evidence in this case to show that appellant possessed the whisky for the purpose of sale. Appellant having accepted the bill as qualified, he is bound thereby. It is our opinion that the quantity of liquor introduced was admissible to show the purpose for which appellant possessed the same. See Webb et al v. State, 102 Tex.Crim. R.. *Page 375 
Finding no reversible error in the record, the judgment of the trial court is affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.